         Case: 4:21-cv-00094-SA-RP Doc #: 12 Filed: 08/13/21 1 of 1 PageID #: 4




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

ELTON HARPER                                                                              PETITIONER

v.                                                                                No. 4:21CV94-SA-RP

CIRCUIT COURT OF WASHINGTON COUNTY, ET AL.                                             RESPONDENTS


                       ORDER REQUIRING PETITIONER TO CHOOSE
                          WHETHER HE WISHES THE COURT TO
                         CONSTRUE HIS PLEADING AS AN INITIAL
                        PETITION FOR A WRIT OF HABEAS CORPUS

        This matter comes before the court, sua sponte, to provide the petitioner with the opportunity

to choose whether he wishes this court to construe his pleading as an initial petition for a writ of

habeas corpus under 28 U.S.C. § 2254. Before the plaintiff chooses, the court must caution him

regarding the consequences he could face should the court deny his petition. United States v. Castro,

540 U.S. 375, 383 (2003). The court, therefore, notifies the petitioner:

        (1) The court intends to construe the pleading as an initial petition for a writ of habeas corpus,

        (2) This recharacterization means that any subsequent petition will be subject to the
            restrictions on “second or successive” petitions,

        (3) He has 21 days to either withdraw the petition – or to amend it so that it contains all the
            habeas corpus claims he believes he has.

        SO ORDERED, this, the 13th day of August, 2021.


                                                                 /s/ Sharion Aycock
                                                                 U. S. DISTRICT JUDGE
